UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4095


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARTURO ALEXANDER, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:19-cr-00694-TMC-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellant. William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arturo Alexander, Jr., pled guilty to conspiracy to commit fraud by means of

identification of another, in violation of 18 U.S.C. §§ 1028(a)(7), (f), and the district court

sentenced him to 60 months’ imprisonment. On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning (1) whether the district court erred in denying Alexander a

reduction for acceptance of responsibility, and (2) the procedural and substantive

reasonableness of Alexander’s sentence. The Government did not file a response brief,

and Alexander did not file a supplemental pro se brief. We affirm.

       Because Alexander did not preserve the argument for appeal, we review for plain

error the district court’s decision not to award Alexander a reduction for acceptance of

responsibility when calculating his Sentencing Guidelines offense level. “To succeed

under plain error review, a defendant must show that: (1) an error occurred; (2) the error

was plain; and (3) the error affected his substantial rights.” United States v. Lockhart, 947

F.3d 187, 191 (4th Cir. 2020) (en banc). Even then, we will only correct the error if it

“seriously affects the fairness, integrity or public reputation of judicial proceedings.” Id.

(internal quotation marks omitted).

       To establish entitlement to an acceptance of responsibility reduction, “[t]he

defendant bears the burden of showing he has clearly recognized and affirmatively

accepted personal responsibility for his criminal conduct, and this does not flow

automatically from a guilty plea.” United States v. Carver, 916 F.3d 398, 404 (4th Cir.

2019) (internal quotation marks omitted). One consideration in determining entitlement to

                                              2
the reduction is whether the defendant voluntarily terminated or withdrew from criminal

conduct. U.S. Sentencing Guidelines Manual § 3E1.1 cmt. n.1(B) (2018). Alexander was

on pretrial release for approximately eight months in this case. In that time, he incurred

repeated bond violations—including new arrests for serious conduct in New York and

North Carolina—and his bond was eventually revoked. In light of this conduct, we

conclude that the district court did not plainly err in declining to award Alexander a

reduction for acceptance of responsibility. See United States v. Bolton, 858 F.3d 905, 915

(4th Cir. 2017) (holding that district court did not err in refusing to grant acceptance of

responsibility reduction “[i]n light of Appellant’s resumption of criminal activity after his

first arrest”).

        Turning to Alexander’s sentence, we review a sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007).

This review entails consideration of both the procedural and substantive reasonableness of

the sentence. Id. at 51. In determining procedural reasonableness, we consider whether

the district court properly calculated the defendant’s Sentencing Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence, considered the 18 U.S.C.

§ 3553(a) factors, and sufficiently explained the selected sentence. Id. at 49-51. If there

are no procedural errors, we then consider the substantive reasonableness of the sentence,

evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

substantively reasonable if it “is within or below a properly calculated Guidelines range,”

and this “presumption can only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

                                             3
F.3d 295, 306 (4th Cir. 2014). Here, a review of the record reveals that the district court

did not commit any procedural sentencing errors, and Alexander fails to rebut the

presumption that his sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Alexander, in writing, of the right to petition the

Supreme Court of the United States for further review. If Alexander requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Alexander.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                               AFFIRMED




                                             4